Poceeding pursu*1424ant to EDPL 207 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department) to annul a determination of respondent to condemn petitioner’s property.
Now, upon reading and filing the stipulation to discontinue the proceeding signed by the attorneys for the parties on October 25, 2007,
It is hereby ordered that said proceeding be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Gorski, J.P., Martoche, Lunn, Fahey and Pine, JJ.